     Case 2:12-cr-00004-APG-EJY Document 1685 Filed 07/23/20 Page 1 of 3



 1    BOIES SCHILLER FLEXNER LLP
      RICHARD J. POCKER, ESQ.
 2    Nevada Bar No. 3568
 3    300 South Fourth Street, Suite 800
      Las Vegas, Nevada 89101
 4    Telephone (702) 382-7300
 5    Attorneys for Defendant
 6     ALEXANDRU ION

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
      UNITED STATES OF AMERICA,                    )
11
                                                   )
12                          Plaintiff,             )       Case No.: 2:12-cr-00004-APG-EJY
                                                   )
13    v.                                           )
                                                   )
14
      ALEXANDRU ION,                               )
15                                                 )
                            Defendant.             )
16                                                 )
17
18         STIPULATION AND ORDER TO CONTINUE DUE DATE FOR JOINT STATUS
                             REPORT PURSUANT TO THE
19                COURT’S JULY 10, 2020 MINUTE ORDER IN CHAMBERS
                                     (First Request)
20
21           IT IS HEREBY STIPULATED AND AGREED, by and between Defendant

22    ALEXANDRU ION, by and through his attorney (Richard J. Pocker, Esq. of the law firm of

23    Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,

24    “the Government”), by and through its attorney Chad McHenry, Esq., Trial Attorney with the

25    U.S. Department of Justice Organized Crime and Gang Section of the Criminal Division, that

26    the deadline for submission of the Joint Status Report required by the Court’s Minute Order in

27    Chambers dated July 10, 2020 (ECF #1679) be extended to and including July 27, 2020.

28           This Stipulation is entered for the following reasons:



                                                       1
     Case 2:12-cr-00004-APG-EJY Document 1685 Filed 07/23/20 Page 2 of 3



 1           1.      On July 10, 2020 the Court issued its Minute Order in Chambers (ECF #1679).
 2    The Minute Order advanced the Change of Plea Hearing with respect to Defendant ION from
 3    July 31, 2020 to July 29, 2020. The Court expressed its intention to conduct that hearing by
 4    ZOOM video conference provided that Defendant ION consented (after obtaining advice of
 5    counsel) to proceeding in this manner, as opposed to a live in Court proceeding. The Court set
 6    a deadline of July 22, 2020 by which the parties were required to submit a Joint Status Report
 7    addressing questions and requests by the Court with respect to the Zoom video setting. It is this
 8    latter deadline which the parties hereby seek to extend.
 9           2.      Defendant ION naturally would prefer that he appear in Court with the Court
10    and counsel present to change his plea. Nonetheless, he is also eager to advance the progress of
11    these proceedings in order to begin serving his sentence and promptly return to his home
12    country of Romania. Defendant ION also intends to seek the Court’s permission to waive the
13    Presentence Investigation Report, and proceed directly to sentencing, preferably at the same
14    hearing at which he will be changing his plea. Based upon this consideration, as well as to the
15    fact that Defendant ION is not a native speaker of the English language, his counsel wishes to
16    have a few extra days to be absolutely sure it is Defendant ION’s intent to proceed to plea and
17    potentially, to sentencing in the ZOOM video context. The Government has no objection to the
18    brief requested extension. The parties request that they have to and including July 27, 2020 in
19    which to file the Joint Status Report.
20           3.      At the present time, granting the requested extension will have no impact on the
21    timing of the Change of Plea Hearing, set for July 29, 2020.
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28


                                                      2
     Case 2:12-cr-00004-APG-EJY Document 1685 Filed 07/23/20 Page 3 of 3



 1           4.     This is the first request for an extension of the deadline for submitting the Joint
 2    Status Report requested by the Court’s July 10, 2020 Minute Order.
 3           DATED this 23rd day of July, 2020.
 4    BOIES SCHILLER FLEXNER LLP                           NICHOLAS TRUTANICH
                                                           United States Attorney
 5
 6    By: /s/ Richard J. Pocker                            By: /s/ Chad McHenry
         RICHARD J. POCKER, ESQ.                              CHAD McHENRY, ESQ.
 7       Counsel for Alexandru Ion                            Trial Attorney with the U.S.
                                                              Department of Justice Organized
 8                                                            Crime and Gang Section of the
 9                                                            Criminal Division

10
11
12
13                                                ORDER

14           Based upon the pending Stipulation of counsel, and good cause appearing
15           IT IS HEREBY ORDERED that the due date for the Joint Status Report required by the
16    Court’s Minute Order of July 10, 2020 is continued to July 27, 2020.
17                                                             23rd day of July, 2020.
                                                   DATED this ____
18
19                                                 ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                      3
